DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 6/02/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 7,719,425 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach either alone or in combination thereof:
Regarding claim 1, a passport comprising:
an RFID tag configured to transmit identifying information; 
a surface configured to visually display the identifying information; and 
a cover including a first part and a second part separated by a fold, the first part and the second part including radio frequency shielding, the first part including the RFID tag,
wherein radio frequency shielding of the second part is configured to shield the RFID tag when the cover is closed and configured to allow reading of the RFID tag when the cover is open, the radio frequency shielding including metallic fibers;
regarding claim 9, a passport comprising:
an RFID tag configured to transmit identifying information; 
a surface configured to visually display the identifying information; and 

and the second part including radio frequency shielding including metallic fibers, the first part including the RFID tag; wherein the radio frequency shielding of the second part is configured to shield the RFID tag when the cover is closed and configured to allow reading of the RFID tag when the cover is open.
Furthermore claims 1-16 are allowable in view of the timely filing of the proper terminal disclaimer on 6/02/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 09, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876